Case 3:19-cr-30001-MGM Document13 Filed 06/18/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA )
)
Vv. ) Criminal Number: 19-cr-30001-MGM

)

JOSE LUIS SANCHEZ, )
)

Defendant. )

WAIVER

I, Jose Luis Sanchez, fully understand that a federal detainer arising out of 19-cr-30001-
MGM, USA v. Jose Luis Sanchez, was placed against me at the Hampden County House of
Corrections and said detainer remains on file at that institution. I also fully understand that I am
now a sentenced prisoner, serving a prison sentence imposed upon me by a state court in
Massachusetts.

I understand that in these circumstances, I have certain rights under the Interstate
Agreement on Detainers with respect to the federal court securing my presence for proceedings on
the above-styled federal indictment.

I have discussed this matter fully with my attorney, Thomas J. O’Connor, Jr., and after
having such discussion, I hereby voluntarily waive any rights | might have under the Interstate
Agreement on Detainers with respect to any proceedings in this case, 19-cr-30001-MGM, USA v.

Jose Luis Sanchez and
Case 3:19-cr-30001-MGM Document13 Filed 06/18/19 Page 2 of 2

I further voluntarily consent to the federal court issuing Writs of Habeas Corpus Ad Prosequendum
whenever my presence is needed in federal court, and voluntarily consent to be returned to state
custody after each proceeding at which my presence was achieved through a Federal Writ of Habeas

Corpus Ad Prosequendum. (1p' c)
Serryfcla
Signed in:Boster, Massachusetts.

ose Luis Sanchez, Defendant

6-1/8 -/ &

Date

Witnessed by:
ON) 7) —

Thomas J/O’ Connor, Jr.
Attorney for the Defendant

6h 8N9

Date
